DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application

Claims 1-15 (13 is withdrawn) are pending and presented for examination. Claims 1 and 8 were amended and claims 14 & 15 newly added via the instant amendment dated 24 January 2022.

Response to Arguments
Applicant’s remarks dated 24 January 2022 (hereinafter, “Remarks at __”) are acknowledged and entered.
The rejection of claims 1, 5-7, 9 and 11 under 35 U.S.C. 102(a)(1) over Thimsen is WITHDRAWN over the instant amendment moving up the allowable subject matter from claim 8 into claim 1.

The rejection of claims 1 and 10-12 under 35 U.S.C. 102(a)(1) as being anticipated over Abdullaeva is WITHDRAWN over the instant amendment owing to amendment of claim 8 into claim 1.

The rejection of claims 1-4, 11 and 12 under 35 U.S.C. 103 over Ma in view of Zhao is WITHDRAN over the instant amendment moving allowable claim 8 into claim 1.

EXAMINER'S AMENDMENT

The application has been amended as follows: 
Please cancel claim 13 as it was withdrawn without traverse.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As to claim 1 and those claims dependent thereon, the previously allowable subject matter from claim 8 was amended into claim 1 and it is allowable for reasons laid out in the Office Action dated 1 November 2021 which is hereby incorporated by reference in its entirety.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848. The examiner can normally be reached Monday-Thursday 06:45 AM to 04:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

RICHARD M. RUMP
Primary Examiner
Art Unit 1759



/RICHARD M RUMP/               Primary Examiner, Art Unit 1759